Citation Nr: 1551025	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-18 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease.


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

 The Veteran served on active duty in the U.S. Marine Corps from March 1964 to April 1967.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This case was most recently before the Board in August 2015.

A May 2011 rating decision granted the Veteran service connection for coronary artery disease and assigned a rating of 60 percent, effective May 10, 2001, and assigned a rating of 30 percent, effective April 26, 2011.  A September 2015 RO decision increased the rating for the Veteran's coronary artery disease to 60 percent, effective April 26, 2011.  The practical effect of the RO's rating actions is that the Veteran's coronary artery disease has been assigned an initial rating of 60 percent, effective May 10, 2001.

REMAND

In September 2015 a VA examiner provided an opinion that was to address the medical matters raised by this appeal.  The Board finds that the September 2015 opinion provided was either incomplete or inadequate to allow the Board to fully evaluate the severity of the Veteran's coronary artery disease during the appeal period.  The examiner indicated that because she was not a cardiologist she could not comment on the August 2011 opinion from the VA cardiologist, and that she was limited to rendering her opinions on physical examination and diagnostic testing. Accordingly, the Board finds that another opinion should be obtained from a VA cardiologist.

As the record shows that the Veteran remains an active patient in the VA healthcare system, the Veteran's updated records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records since January 27, 2015 with the file.

2.  The Veteran's claims file should be forwarded to a cardiologist for an opinion as to the severity of the Veteran's service-connected heart disease. If the examiner feels that another in-person examination is necessary to respond to this requested opinion, one should be scheduled.  Otherwise, a new in-person examination is not required.

The examiner should provide an opinion as to whether the Veteran's coronary artery disease has been productive of a workload of 3 METs or less at any time during the appeal period, i.e., since May 10, 2001.  

In rendering his or her opinion, the examiner should address the August 2011 opinion from the Veteran's VA cardiologist indicating that the Veteran could achieve about 2 METs of activity at that time, and the March 2015 VA examiner's finding that the Veteran had a METs level of 1-3 for the years 2001, 2002, and maybe 2003.

The examiner should provide a complete rationale for any opinion provided.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




